

115 S731 IS: Sacramento-San Joaquin Delta National Heritage Area Establishment Act
U.S. Senate
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 731IN THE SENATE OF THE UNITED STATESMarch 27, 2017Mrs. Feinstein (for herself and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the Sacramento-San Joaquin Delta National Heritage Area.
	
		1.Short
 titleThis Act may be cited as the Sacramento-San Joaquin Delta National Heritage Area Establishment Act.
 2.DefinitionsIn this Act: (1)Heritage AreaThe term Heritage Area means the Sacramento-San Joaquin Delta Heritage Area established by section 3(a).
			(2)Heritage Area
 management planThe term Heritage Area management plan means the plan developed and adopted by the local coordinating entity under this Act.
			(3)Local coordinating
 entityThe term local coordinating entity means the local coordinating entity for the Heritage Area designated by section 3(d).
 (4)SecretaryThe term Secretary means the Secretary of the Interior.
 (5)StateThe term State means the State of California.
			3.Sacramento-San
			 Joaquin Delta Heritage Area
 (a)EstablishmentThere is established the Sacramento-San Joaquin Delta Heritage Area in the State.
 (b)BoundariesThe boundaries of the Heritage Area shall be in the counties of Contra Costa, Sacramento, San Joaquin, Solano, and Yolo in the State of California, as generally depicted on the map entitled Sacramento-San Joaquin Delta National Heritage Area Proposed Boundary, numbered T27/105,030, and dated October 2012.
			(c)Availability of
 mapThe map described in subsection (b) shall be on file and available for public inspection in the appropriate offices of the National Park Service and the Delta Protection Commission.
			(d)Local coordinating
 entityThe local coordinating entity for the Heritage Area shall be the Delta Protection Commission established by section 29735 of the California Public Resources Code.
			(e)Administration
 (1)AuthoritiesFor purposes of carrying out the Heritage Area management plan, the Secretary, acting through the local coordinating entity, may use amounts made available under this Act to—
 (A)make grants to the State or a political subdivision of the State, nonprofit organizations, and other persons;
 (B)enter into cooperative agreements with, or provide technical assistance to, the State or a political subdivision of the State, nonprofit organizations, and other interested parties;
 (C)hire and compensate staff, which shall include individuals with expertise in natural, cultural, and historical resources protection, and heritage programming;
 (D)obtain money or services from any source including any that are provided under any other Federal law or program;
 (E)contract for goods or services; and (F)undertake to be a catalyst for any other activity that furthers the Heritage Area and is consistent with the approved Heritage Area management plan.
 (2)DutiesThe local coordinating entity shall— (A)in accordance with subsection (f), prepare and submit a Heritage Area management plan to the Secretary;
 (B)assist units of local government, regional planning organizations, and nonprofit organizations in carrying out the approved Heritage Area management plan by—
 (i)carrying out programs and projects that recognize, protect, and enhance important resource values in the Heritage Area;
 (ii)establishing and maintaining interpretive exhibits and programs in the Heritage Area;
 (iii)developing recreational and educational opportunities in the Heritage Area;
 (iv)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural resources of the Heritage Area;
 (v)protecting and restoring historic sites and buildings in the Heritage Area that are consistent with Heritage Area themes;
 (vi)ensuring that clear, consistent, and appropriate signs identifying points of public access, and sites of interest are posted throughout the Heritage Area; and
 (vii)promoting a wide range of partnerships among governments, organizations, and individuals to further the Heritage Area;
 (C)consider the interests of diverse units of government, businesses, organizations, and individuals in the Heritage Area in the preparation and implementation of the Heritage Area management plan;
 (D)conduct meetings open to the public at least semiannually regarding the development and implementation of the Heritage Area management plan;
 (E)for any year that Federal funds have been received under this Act—
 (i)submit an annual report to the Secretary that describes the activities, expenses, and income of the local coordinating entity (including grants to any other entities during the year that the report is made);
 (ii)make available to the Secretary for audit all records relating to the expenditure of the funds and any matching funds; and
 (iii)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds; and
 (F)encourage by appropriate means economic viability that is consistent with the Heritage Area.
					(3)Prohibition on the Acquisition of Real
 PropertyThe local coordinating entity shall not use Federal funds made available under this Act to acquire real property or any interest in real property.
 (4)Cost-sharing requirementThe Federal share of the cost of any activity carried out using any assistance made available under this Act shall be 50 percent.
				(f)Heritage area management plan
 (1)In generalNot later than 3 years after the date of enactment of this Act, the local coordinating entity shall submit to the Secretary for approval a proposed Heritage Area management plan.
 (2)RequirementsThe Heritage Area management plan shall—
 (A)incorporate an integrated and cooperative approach to agricultural resources and activities, flood protection facilities, and other public infrastructure;
 (B)emphasize the importance of the resources described in subparagraph (A);
 (C)take into consideration State and local plans;
 (D)include— (i)an inventory of—
 (I)the resources located in the core area described in subsection (b); and
 (II)any other property in the core area that—
 (aa)is related to the themes of the Heritage Area; and
 (bb)should be preserved, restored, managed, or maintained because of the significance of the property;
 (ii)comprehensive policies, strategies and recommendations for conservation, funding, management, and development of the Heritage Area;
 (iii)a description of actions that governments, private organizations, and individuals have agreed to take to protect the natural, historical, and cultural resources of the Heritage Area;
 (iv)a program of implementation for the Heritage Area management plan by the local coordinating entity that includes a description of—
 (I)actions to facilitate ongoing collaboration among partners to promote plans for resource protection, restoration, and construction; and
 (II)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, or individual for the first 5 years of operation;
 (v)the identification of sources of funding for carrying out the Heritage Area management plan;
 (vi)analysis and recommendations for means by which local, State, and Federal programs, including the role of the National Park Service in the Heritage Area, may best be coordinated to carry out this Act; and
 (vii)an interpretive plan for the Heritage Area; and
 (E)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area.
 (3)RestrictionsThe Heritage Area management plan submitted under this subsection shall—
 (A)ensure participation by appropriate Federal, State, tribal, and local agencies, including the Delta Stewardship Council, special districts, natural and historical resource protection and agricultural organizations, educational institutions, businesses, recreational organizations, community residents, and private property owners; and
 (B)not be approved until the Secretary has received certification from the Delta Protection Commission that the Delta Stewardship Council has reviewed the Heritage Area management plan for consistency with the plan adopted by the Delta Stewardship Council pursuant to State law.
 (4)DeadlineIf a proposed Heritage Area management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the local coordinating entity shall be ineligible to receive additional funding under this Act until the date that the Secretary receives and approves the Heritage Area management plan.
				(5)Approval or disapproval of heritage area
			 management plan
 (A)In generalNot later than 180 days after the date of receipt of the Heritage Area management plan under paragraph (1), the Secretary, in consultation with the State, shall approve or disapprove the Heritage Area management plan.
 (B)Criteria for approvalIn determining whether to approve the Heritage Area management plan, the Secretary shall consider whether—
 (i)the local coordinating entity is representative of the diverse interests of the Heritage Area, including governments, natural and historic resource protection organizations, educational institutions, businesses, and recreational organizations;
 (ii)the local coordinating entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the Heritage Area management plan; and
 (iii)the resource protection and interpretation strategies contained in the Heritage Area management plan, if implemented, would adequately protect the natural, historical, and cultural resources of the Heritage Area.
 (C)Action following disapprovalIf the Secretary disapproves the Heritage Area management plan under subparagraph (A), the Secretary shall—
 (i)advise the local coordinating entity in writing of the reasons for the disapproval;
 (ii)make recommendations for revisions to the Heritage Area management plan; and
 (iii)not later than 180 days after the receipt of any proposed revision of the Heritage Area management plan from the local coordinating entity, approve or disapprove the proposed revision.
						(D)Amendments
 (i)In generalThe Secretary shall approve or disapprove each amendment to the Heritage Area management plan that the Secretary determines make a substantial change to the Heritage Area management plan.
 (ii)Use of fundsThe local coordinating entity shall not use Federal funds authorized by this Act to carry out any amendments to the Heritage Area management plan until the Secretary has approved the amendments.
						(g)Relationship to other Federal
			 agencies
 (1)In GeneralNothing in this Act affects the authority of a Federal agency to provide technical or financial assistance under any other law.
 (2)Consultation and CoordinationThe head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity to the maximum extent practicable.
 (3)Other Federal AgenciesNothing in this Act— (A)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or
 (C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
					(h)Private property and regulatory
			 protections
				(1)In
 generalSubject to paragraph (2), nothing in this Act—
 (A)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area;
 (B)requires any property owner to permit public access (including access by Federal, State, or local agencies) to the property of the property owner, or to modify public access or use of property of the property owner under any other Federal, State, or local law;
 (C)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State or local agency, or conveys any land use or other regulatory authority to the local coordinating entity;
 (D)authorizes or implies the reservation or appropriation of water or water rights;
 (E)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or
 (F)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.
					(2)Opt
 outAn owner of private property within the Heritage Area may opt out of participating in any plan, project, program, or activity carried out within the Heritage Area under this Act, if the property owner provides written notice to the local coordinating entity.
				(i)Evaluation; report
 (1)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area, the Secretary shall—
 (A)conduct an evaluation of the accomplishments of the Heritage Area; and
 (B)prepare a report in accordance with paragraph (3).
 (2)EvaluationAn evaluation conducted under paragraph (1)(A) shall—
 (A)assess the progress of the local coordinating entity with respect to—
 (i)accomplishing the purposes of this Act for the Heritage Area; and
 (ii)achieving the goals and objectives of the approved Heritage Area management plan;
 (B)analyze the Federal, State, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and
 (C)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area.
					(3)Report
 (A)In generalBased on the evaluation conducted under paragraph (1)(A), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area.
 (B)Required analysisIf the report prepared under subparagraph (A) recommends that Federal funding for the Heritage Area be reauthorized, the report shall include an analysis of—
 (i)ways in which Federal funding for the Heritage Area may be reduced or eliminated; and
 (ii)the appropriate time period necessary to achieve the recommended reduction or elimination.
 (C)Submission to congressOn completion of the report, the Secretary shall submit the report to—
 (i)the Committee on Energy and Natural Resources of the Senate; and
 (ii)the Committee on Natural Resources of the House of Representatives.
						(j)Effect of
 designationNothing in this Act— (1)precludes the local coordinating entity from using Federal funds made available under other laws for the purposes for which those funds were authorized; or
 (2)affects any water rights or contracts.
				4.Authorization of
			 appropriations
			(a)In
 generalThere is authorized to be appropriated to carry out this Act $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year.
			(b)Cost-Sharing
 requirementThe Federal share of the total cost of any activity under this Act shall be determined by the Secretary, but shall be not more than 50 percent.
			(c)Non-Federal
 shareThe non-Federal share of the total cost of any activity under this Act may be in the form of in-kind contributions of goods or services.
			5.Termination of
			 authority
			(a)In
 generalIf a proposed Heritage Area management plan has not been submitted to the Secretary by the date that is 5 years after the date of enactment of this Act, the Heritage Area designation shall be rescinded.
			(b)Funding
 authorityThe authority of the Secretary to provide assistance under this Act terminates on the date that is 15 years after the date of enactment of this Act.